Exhibit 10.24

 

FIRST MODIFICATION OF PROMISSORY NOTE

 

THIS FIRST MODIFICATION OF PROMISSORY NOTE (“Modification”) is dated as of the
11th day of December, 2017, between FIRSTFORM, INC. and SPORTS FIELD HOLDINGS,
INC. (the “Borrowers”) and GENLINK CAPITAL, LLC (the “Lender”).

 

Recitals:

 

A.The Borrowers executed a Promissory Note, in the original principal amount of
$1,000,000.00, dated July 14, 2016 (the “Note”).

 

B.The Borrowers have requested that the Lender permit certain modifications to
the Note as described below.

 

C.The Lender has agreed to such modifications, but only upon the terms and
conditions of this Modification.

 

TERMS OF AGREEMENT

 

In consideration of the mutual covenants contained herein, and for other good
and valuable consideration, the Borrowers and the Lender agree as follows:

 

1.All terms not otherwise defined in this Modification shall have the meaning
given to such terms in the Note.

 

2.The principal balance of the Note outstanding as of the date of this
Modification is $1,000,000.00.

 

3.Contemporaneously with the execution of this Modification, the Borrowers shall
pay to the Lender, in the form of immediately available funds, a modification
fee of $10,000.00.

 

4.Upon the Lender’s receipt of the modification fee set forth in paragraph 3
above, the Note shall be modified as follows:

 

a.The Maturity Date of the Note is changed to January 25, 2019.

 

b.The first paragraph of the section titled “PAYMENT AND REBORROWING” is deleted
in its entirety and the following new paragraph is substituted in lieu thereof:

 

PAYMENT AND REBORROWING. Borrowers shall make monthly payments of principal plus
accrued interest, in the amount of $20,833.33. Borrowers’ first payment of
$20,833.33 shall be due on January 25, 2018, and all subsequent payments are due
on the same day of each month after that. In addition, on the Due Date,
Borrowers shall make one payment in the amount of all unpaid principal and
interest.

 

5.Except as stated above, all other terms of the Note shall remain unchanged and
in full force and effect.

 



Page 1 of 2

 

 

IMPORTANT: READ BEFORE SIGNING THE AGREEMENT(S) ACCOMPANYING THIS NOTICE. THE
TERMS OF THE AGREEMENT(S) SHOULD BE READ CAREFULLY BECAUSE ONLY THOSE TERMS IN
WRITING ARE ENFORCEABLE. NO OTHER TERMS OR ORAL PROMISES NOT CONTAINED IN THE
WRITTEN CONTRACT(S) MAY BE LEGALLY ENFORCED. YOU MAY CHANGE THE TERMS OF THE
AGREEMENT(S) ONLY BY ANOTHER WRITTEN AGREEMENT. THIS NOTICE ALSO APPLIES TO ANY
OTHER CREDIT AGREEMENTS (EXCEPT CONSUMER LOANS OR OTHER EXEMPT TRANSACTIONS) NOW
IN EFFECT BETWEEN YOU AND THIS LENDER.

 

BORROWERS ACKNOWLEDGE RECEIPT OF A COPY OF THIS MODIFICATION TO PROMISSORY NOTE.

 

IN WITNESS WHEREOF, the parties have executed this Modification as of the day
and year first above written.

 



BORROWERS:   LENDER:           FIRSTFORM, INC.   GENLINK CAPITAL, LLC          
By: /s/ Jeromy Olson   By: /s/ Jeremy Rasmussen Jeromy Olson, its CEO   Jeremy
Rasmussen, Director   12/11/2017             SPORTS FIELD HOLDINGS, INC.        
        By: /s/ Jeromy Olson, its CEO         12/11/2017      

 

 

Page 2 of 2 



 

 